Exhibit 10.37
AMENDMENT NO. 1 TO
AMENDED AND RESTATED LICENSE AGREEMENT
THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED LICENSE AGREEMENT (the “Amendment”)
is made and entered into effective as of December 19, 2009 (the “Amendment No. 1
Effective Date”), by and between ONCOGENEX TECHNOLOGIES INC., having offices at
#400 — 1001 West Broadway, Vancouver, B.C. V6H 4B1 (“OncoGenex”), and ISIS
PHARMACEUTICALS, INC., having principal offices at 1896 Rutherford Road,
Carlsbad CA 92008-7208 (“Isis”). OncoGenex and Isis each may be referred to
herein individually as a “Party,” or collectively as the “Parties.”
WHEREAS, the Parties entered into an Amended and Restated License Agreement
dated as of July 2, 2008 (the “Restated Agreement”) under which Isis granted to
OncoGenex the unilateral rights to continue the development and
commercialization of OGX-011, a second generation antisense inhibitor of
Clusterin;
AND WHEREAS, the Parties now wish to amend certain provisions of the Restated
Agreement, as provided herein.
NOW, THEREFORE, the Parties do hereby agree as follows:
ARTICLE 1
DEFINITIONS
Capitalized terms used in this Amendment and not otherwise defined herein have
the meanings ascribed to such terms as set forth in the Restated Agreement.
ARTICLE 2
AMENDMENT OF RESTATED AGREEMENT
2.1 Amendment re Section 5.3.2. Section 5.3.2 of the Restated Agreement is
hereby amended to read in its entirety as follows:
“5.3.2 To the extent that [***] OncoGenex under this Agreement collects safety
and tolerability data or information specifically regarding a Product, OncoGenex
will obtain from such sublicensee (a) the right to provide to Isis (whether
through OncoGenex or its Affiliate, or directly from such sublicensee) the [***]
described in [***], and (b) the right of Isis to [***] for the purposes
described in [***]. Only sublicensees that actually provide such [***] and grant
Isis the right to use such [***] as set forth herein, will have the right to
access the results of any queries requested by OncoGenex. If and when Isis
identifies safety, pharmacokinetic or other related issues that may be relevant
to a Product [***] Isis will promptly inform OncoGenex of such issues, and if
requested, provide the data and information supporting Isis’ conclusions
regarding such issues. In addition, at OncoGenex’ or its sublicensee’s (provided
that such sublicensee provides the data, information and rights described above
in this Section 5.3.2) reasonable request and at no cost to OncoGenex or its
sublicensee, Isis will [***] the Isis Database to provide OncoGenex or its
sublicensee information regarding [***] or other related issues.”

      *  
Certain information in this exhibit has been omitted as confidential, as
indicated by [***]. This information has been filed separately with the
Commission.

 

 



--------------------------------------------------------------------------------



 



2.2 Amendment re Section 6.5. Cell (a) of the first column in the table set
forth in Section 6.5 of the Restated Agreement is hereby amended to read in its
entirety as follows:
“(a) Prior to the initiation [***] of a first Registration Clinical Trial for a
Product”
2.3 Addition of Section 6.11. A new Section 6.11 is hereby added to the Restated
Agreement as follows:
“If after the Amendment No. 1 Effective Date, OncoGenex is the subject of a
change of control with a Third Party, where the surviving company immediately
following such change of control has the right to develop and sell the Product,
then (i) a milestone payment of $20,000,000 will be due and payable to Isis
21 days following the first commercial sale of the Product in the United States;
and (ii) the royalty rate payable under Section 6.2.1 will thereafter be [***]
payable under such Section; provided, any Non-Royalty Revenue payments made to
Isis under Section 6.5 prior to the payment of the $20,000,000 milestone under
this Section 6.11 will be creditable against such milestone payment. If
(a) OncoGenex grants a sublicense under this Agreement and the corresponding
royalty rate is established under Section 6.2.1, and (b) such sub-licensee later
acquires OncoGenex in a change of control, then notwithstanding subsection
(ii) of this Section 6.11, the royalty rate payable under Section 6.2.1 in
connection with such sublicense immediately prior to such change of control will
apply to the surviving company after such change of control.”
2.4 Amendment re Section 7.2.2(b). Section 7.2.2(b) of the Restated Agreement is
hereby amended to read in its entirety as follows:
“(b) In addition, each Party will use reasonable efforts to notify (and provide
as much advance notice as possible to) the other of any event materially related
to Product (including any regulatory approval) of which the Party becomes aware
so that the Parties may analyze the need to or desirability of publicly
disclosing or reporting such event.”
2.5 Addition of Section 7.2.2(c). A new Section 7.2.2(c) is hereby added to the
Restated Agreement as follows:
“(b) Notwithstanding the foregoing, upon Isis’ written request, OncoGenex or its
sublicensees will include in press releases or oral public presentations that
contain new material clinical data, regulatory approvals or other material
information regarding a Product or this Agreement, a statement acknowledging the
Parties’ joint discovery and initial development of OGX-011, substantially in
the form as OncoGenex has used immediately prior to the Amendment #1 Effective
Date, the fact that intellectual property related to antisense technology
embodied in such Product was licensed from Isis, and Isis’ ticker symbol (e.g.,
Nasdaq: ISIS).”
2.6 Amendment re Section 8.3.1(a). The last sentence of Section 8.3.1(a) of the
Restated Agreement is amended to state: “In any case, Isis may not settle, or
otherwise consent to an adverse judgment in, any action or proceeding with
respect to such infringement in a manner that diminishes the rights or interests
of OncoGenex or OncoGenex’s sublicensee, without the prior written consent of
both OncoGenex and OncoGenex’s sub-licensee, such consent not to be unreasonably
withheld or delayed.”

 

 



--------------------------------------------------------------------------------



 



2.7 Amendment re Section 9.3.1. Section 9.3.1 of the Restated Agreement is
hereby amended to read in its entirety as follows: “Upon expiration of the Term
of this Agreement in accordance with Section 9.1 and payment of all amounts owed
pursuant to this Agreement, the licenses granted by Isis to OncoGenex under this
Agreement will automatically become perpetual, irrevocable, fully-paid
non-exclusive licenses.”
2.8 Amendment re Section 12.2.1. Section 12.2.1 of the Restated Agreement is
hereby amended to read in its entirety as follows:
“12.2.1 Failure to Pay. If OncoGenex is in material breach of OncoGenex’
obligation to make a payment to Isis under Article 6, then Isis may deliver
written notice of such breach to OncoGenex, with a required copy of such notice
to OncoGenex’s sub-licensee. OncoGenex will have thirty (30) days following such
notice to cure such breach (and provided further that OncoGenex’s sub-licensee
may cure such breach by making payment to Isis of any amounts owed by OncoGenex,
and Isis agrees to accept all such payments made by OncoGenex’s sub-licensee).
If OncoGenex and its sub-licensee have received written notice of such a payment
breach from Isis, and such breach is not cured within the 30 day period, Isis
may declare an uncured material breach hereunder upon thirty (30) days advance
written notice to OncoGenex and such notice will effectively terminate this
Agreement upon expiration of such thirty (30) day period.”
2.9 Amendment re Section 12.2.2. Section 12.2.2 of the Restated Agreement is
hereby amended to read in its entirety as follows:
“12.2.2 Discontinued Development.
(a) If OncoGenex materially breaches its diligence obligations under
Section 4.4, then Isis shall have the right to give OncoGenex written notice of
such breach describing such material breach in reasonably specific detail, and
Isis must provide at the same time a copy of such notice to OncoGenex’s
sub-licensee. OncoGenex, or its sub-licensee, shall have the right to cure such
breach within ninety (90) days after receipt of written notice from Isis (or
longer if such breach is not reasonably curable with such 90 days), and Isis
agrees to accept any performance by such sub-licensee in seeking to cure the
breach. In the event of a Discontinuance or if OncoGenex materially breaches its
diligence obligations under Section 4.4 and such material breach is not cured by
OncoGenex and/or its sub-licensee within ninety (90) days after receipt of
written notice from Isis (as provided above), then in any such case, as Isis’
sole and exclusive remedy therefor, Isis will have the right to terminate the
[***] under [***] upon thirty (30) days prior written notice to OncoGenex;
provided that, if such breach is not reasonably curable within such 90 days,
then as long as OncoGenex and/or its sub-licensee continues to take substantial
steps toward curing such material breach until such breach is cured, Isis may
not exercise its termination rights under this Section 12.2.2.

 

 



--------------------------------------------------------------------------------



 



(b) Upon any such termination under subclause (a) above, OncoGenex will [***]
Isis a [***], as the case may be, to the OncoGenex Product-Specific Technology,
OncoGenex Patents, OncoGenex Technology and any Product-Specific Technology
Patents assigned to OncoGenex under Section 4.2.1 (in the case of OncoGenex
Patents and OncoGenex Technology that are the subject of one or more Third Party
agreements, such license or sublicense shall be subject to all restrictions and
obligations (including financial obligations) under such Third Party agreements)
existing as of such date solely to develop, make, have made, use, sell, offer
for sale, have sold and import Nonexclusive Clusterin ASOs (and any products
containing such Nonexclusive Clusterin ASOs). For purposes of this
Section 12.2.2, “Nonexclusive Clusterin ASOs” means ASOs that act predominantly
by [***] Clusterin [***] or that are [***] to Clusterin [***], provided, however
that the term “Nonexclusive Clusterin ASOs” expressly excludes: (a) OGX-011 and
any other ASO that has the [***]; and (b) any other ASO that (i) acts to
modulate [***] Clusterin and (ii) for which, at the time of such Discontinuance
or uncured material breach, OncoGenex, its Affiliates or sublicensees have
[***]. Within ninety (90) days following the effectiveness of any termination by
Isis, pursuant to this Section 12.2.2, of the [***], OncoGenex shall provide
Isis with a [***].
(c) OncoGenex covenants and agrees that any [***] granted by OncoGenex under the
OncoGenex Product-Specific Technology, OncoGenex Patents, OncoGenex Technology
and any Product-Specific Technology Patents assigned to OncoGenex under
Section 4.2.1 will be expressly subject to the [***] that OncoGenex [***] Isis
under subclause (b) above (if applicable) under such Patents under this
Section 12.2.2, and such [***] by OncoGenex will automatically be limited by
such [***] to Isis, [***] as above.”
2.10 Addition of Section 12.2.3. A new Section 12.2.3 is hereby added to the
Restated Agreement as follows:
“12.2.3 Notwithstanding the foregoing, if Isis terminates the [***], and prior
to such termination OncoGenex [***], then, provided [***], Isis shall [***].”
2.11 Amendment re Section 13.15. Section 13.15 of the Restated Agreement is
hereby amended to add a new Section 13.15.7 that reads in its entirety as
follows:
“13.15.7 All notices that may or are given by Isis under this Section 13.15 to
OncoGenex shall [***]”

 

 



--------------------------------------------------------------------------------



 



2.12 Amendment re Appendix A. The definition of “Discontinuance” in Appendix A
of the Restated Agreement is hereby amended to read in its entirety as follows:
“‘Discontinuance’ means OncoGenex voluntarily elects to abandon [***] all
development and commercialization of Products, as evidenced by a written
communication from an authorized officer of OncoGenex to Isis.”
2.13 Amendment re Appendix A. The definition of “Revenue” in Appendix A of the
Restated Agreement is hereby amended to read in its entirety as follows:
““Revenue” means all revenues, receipts, monies, and the fair market value of
all other consideration directly or indirectly collected or received whether by
way of cash or credit or any barter, benefit, advantage, or concession received
OncoGenex relating to the sale, license or any other commercial transaction
involving OGX-011 and/or the Product, with the exception of the following:
(i) any consideration received for the reimbursement for research and
development activities and (ii) any consideration received for the fair market
portion of any sale of equity or quasi-equity securities including, without
limitation, common shares and preferred shares.”
2.14 Based on the fact that OncoGenex has an obligation to disclose to Isis,
under the Restated Agreement, certain confidential information that OncoGenex
may receive from its sublicensees under the Restated Agreement, Isis agrees
that, promptly after OncoGenex enters into such a sublicense agreement, Isis,
OncoGenex and such sublicensee will enter into a mutual confidentiality
agreement under which Isis will agree to protect the confidentiality of any such
information disclosed by OncoGenex or OncoGenex’s sublicensee to Isis pursuant
to the Restated Agreement or the sublicense agreement on terms that are
consistent with the confidentiality provisions of the Restated Agreement.
ARTICLE 3
REPRESENTATIONS AND COVENANTS RELATING TO AMENDMENT OF RESTATED AGREEMENT
3.1 Representations and Covenants Regarding Improvements and Technology. Isis
hereby represents and warrants to OncoGenex that: (a) Isis has assigned to
OncoGenex all rights, title, and interests in and to the Product-Specific
Technology and the Product-Specific Technology Patents existing as of the
Amendment No.1 Effective Date; and (b) to Isis’ knowledge, Isis has transferred
to OncoGenex all Information and technology required to be transferred under the
first sentence of Section 4.2.2 of the Restated Agreement. Isis shall use
reasonable efforts to determine whether any Information and technology required
to be transferred under the first sentence of Section 4.2.2 has not been
transferred to OncoGenex and, if so, shall promptly transfer such Information
and technology to OncoGenex (such transfer to be at Isis’ expense if the [***]
set forth in Section 4.2.2 has not yet been reached, and otherwise at OncoGenex’
expense).

 

 



--------------------------------------------------------------------------------



 



3.2 Representations and Covenants Regarding Agreements. Isis hereby represents
and warrants to OncoGenex that: (a) as of the Amendment No.1 Effective Date,
Isis does not believe that OncoGenex is in breach of any of its obligations
under the Restated Agreement; (b) the Restated Agreement is in good standing and
in full force and effect; and (c) Isis’ agreements with [***] are all in good
standing and in full force and effect. Isis shall use good faith efforts not to
breach any of the terms of any such agreements.
ARTICLE 4
MISCELLANEOUS
4.1 Integration. This Amendment is deemed integrated into and made part of the
Restated Agreement, and is governed by all applicable terms of the Restated
Agreement. This Amendment modifies the applicable terms of the Restated
Agreement solely as provided above. All other terms, obligations, and conditions
of the Restated Agreement are and shall remain in full force and effect. To the
extent this Amendment is in conflict with any terms of the Restated Agreement,
this Amendment shall control.
4.2 This Amendment automatically terminates upon termination of the Restated
Agreement.
4.3 This Amendment may be executed in one or more counterparts by the parties by
signature of a person having authority to bind the party, which may be by
facsimile signature, each of which when executed and delivered, by facsimile
transmission or by mail delivery, will be an original and all of which will
constitute but one and the same Amendment.
*****************************

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the date first above written.

                  OncoGenex Technologies Inc.   ISIS Pharmaceuticals, Inc.    
 
               
Per:
  /s/ Scott Cormack   Per:   /s/ B. Lynne Parshall    
 
 
 
     
 
   
 
                Scott D. Cormack,   B. Lynne Parshall     President & CEO   COO
and CFO    

 

 